Citation Nr: 1710835	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  06-39 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently at 30 percent.

3.  Entitlement to a higher initial rating for service-connected type II diabetes mellitus (DM), currently at 10 percent through March 17, 2013, at 20 percent from March 18, 2013, to May 31, 2016, and at 10 percent beginning June 1, 2016, to include the propriety of this reduction in the initial rating.

4.  Entitlement to a separate initial compensable rating for erectile dysfunction as associated with DM.

5.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

6.  Entitlement to a higher initial rating for service-connected peripheral neuropathy of the right upper extremity associated with DM, currently at 20 percent.

7.  Entitlement to a higher initial rating for service-connected peripheral neuropathy of the left upper extremity associated with DM, currently at 20 percent.

8.  Entitlement to a higher initial rating for service-connected peripheral neuropathy of the right lower extremity associated with DM, currently at 10 percent.

9.  Entitlement to a higher initial rating for service-connected peripheral neuropathy of the left lower extremity associated with DM, currently at 10 percent.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty, which included time in the Republic of Vietnam, from November 1967 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Service connection for hepatitis C was denied therein.  The Veteran appealed this determination.  In July 2007, he testified regarding at a hearing before a Decision Review Officer (DRO).  The Board remanded the aforementioned issue for additional development in October 2010 and denied it in July 2011.  The Veteran appealed.  The United States Court of Appeals for Veterans Claims (Court) issued an Order in July 2012 granting a contemporaneous Joint Motion to vacate the denial and remand the issue back to the Board for readjudication.  In June, July, and August 2013, the Board requested additional development.  The Board again remanded for this reason in January 2014.

In a December 2013 rating decision, the Indianapolis RO granted service connection and assigned an initial rating of 30 percent for PTSD.  Service connection also was granted and an initial rating of 10 percent was assigned for DM effective through March 17, 2013.  This rating was increased to 20 percent on March 18, 2013.  The Veteran appealed both of these determinations.  In a May 2016 rating decision, the RO granted service connection and assigned initial ratings of 20 percent for peripheral neuropathy of the right upper extremity and of the left upper extremity associated with DM.  Service connection also was granted and an initial rating of 10 percent was assigned for peripheral neuropathy of the right lower extremity and of the left lower extremity associated with DM.  Finally, the initial rating for service-connected DM was decreased to 10 percent effective June 1, 2016.  The Veteran's appeal concerning service-connected DM encompasses each of these determinations, as explained below.

A separate initial compensable rating for erectile dysfunction as associated with DM and SMC for loss of use of a creative organ lastly have been added as issues.  Like above, the Veteran's appeal concerning service-connected DM encompasses them for reasons explained below.  Review of his claims file (which is now completely electronic, as the paper file has been scanned into this format) at this time reveals that the Board can proceed with readjudication of service connection for hepatitis C and adjudication of all other issues of this matter with the exception of the issue of SMC for loss of use of a creative organ.  It accordingly is REMANDED for additional development.  

FINDINGS OF FACT

1.  The Veteran currently has hepatitis C, but there is no nexus between it and his service to include a hepatitis C risk factor therein. 
2.  The Veteran's service-connected PTSD symptoms are not productive of occupational and social impairment with reduced reliability and productivity.  

3.  Managing the Veteran's service-connected DM has required a restricted diet but has not required insulin or regulation or activities during any period, and it required an oral hypoglycemic agent during the period from March 18, 2013, to May 31, 2016, only.  The reduction in his initial rating between this period and the period beginning June 1, 2016, was not subject to procedural requirements and comported with substantive requirements.

4.  Even if the Veteran's erectile dysfunction which equates to loss of erectile power is due to his service-connected DM, it has not manifested a penis deformity.

5.  The Veteran's service-connected peripheral neuropathy of the right upper extremity has not caused moderate incomplete paralysis.

6.  The Veteran's service-connected peripheral neuropathy of the left upper extremity has not caused moderate incomplete paralysis.

7.  The Veteran's service-connected peripheral neuropathy of the right lower extremity has not caused moderate incomplete paralysis.

8.  The Veteran's service-connected peripheral neuropathy of the left lower extremity has not caused moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.102, 3.103, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2016).  

2.  The criteria for an initial rating higher than 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.21, 4.126, 4.130 Diagnostic Code 9411 (2016).

3.  The criteria for an initial rating higher than 10 percent for the period through March 17, 2013, higher than 20 percent for the period from March 18, 2013, to May 31, 2016, and higher than 10 percent for the period beginning June 1, 2016, for service-connected DM have not been met, and the reduction in this initial rating was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.105, 3.159, 3.321, 3.340, 3.344, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.25, 4.119 Diagnostic Code 7913 (2016).

4.  The criteria for a separate initial rating for erectile dysfunction as associated with DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.31, 4.115b Diagnostic Code 7522 (2016).

5.  The criteria for an initial rating higher than 20 percent for service-connected peripheral neuropathy of the right upper extremity associated with DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.69, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8513 (2016).

6.  The criteria for an initial rating higher than 20 percent for service-connected peripheral neuropathy of the left upper extremity associated with DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.69, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8513 (2016).

7.  The criteria for an initial rating higher than 10 percent for service-connected peripheral neuropathy of the right lower extremity associated with DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8520 (2016).

8.  The criteria for an initial rating higher than 10 percent for service-connected peripheral neuropathy of the left lower extremity associated with DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For higher ratings, general notice of the evidence for substantiation is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice of how ratings and effective dates are assigned also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must precede initial adjudication or at least be before subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  For hepatitis C, an August 2005 letter set forth the general criteria for establishing service connection, the evidence required in this regard, and his and VA's duties for obtaining evidence.  This was prior to initial adjudication via the November 2005 rating decision.  A March 2006 letter set forth how ratings and effective dates are assigned, and a December 2006 letter reiterated all of the aforementioned.  Subsequent adjudication was via a statement of the case and supplemental statements of the case.  For all other issues, an August 2012 letter set forth all of the aforementioned.  This was prior to initial adjudication via the December 2013 rating decision.  It is reiterated that service connection, the original benefit sought, was granted therein.  Notice of downstream issues, like a higher initial rating, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  It includes, as suggested from the notice that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified relevant records that have not been procured.  Service treatment and personnel records as well as VA treatment records regarding him are available.  Some of the latter were obtained pursuant to the Board's October 2010 remand.  No private treatment records regarding the Veteran are available because none have been identified.  In September 2007, November 2010, and December 2014, he underwent VA medical examinations for hepatitis C.  The last two were pursuant to the Board's October 2010 and January 2014 remands.  The Veteran also underwent a VA medical examination for PTSD in December 2013 and several for DM and associated disabilities in March 2015.  All included review of his claims file as well as an interview and assessment of him.  

Each of the aforementioned hepatitis C examinations included a VA medical opinion.  Two additional opinions, one from June 2013 which was clarified in August 2013 and one from September 2013, also were obtained from the Veterans Health Administration (VHA).  The Board previously has found all except for the December 2014 opinion flawed to various degrees for reasons discussed below.  This opinion also is minorly flawed.  Nevertheless, this determination is fully informed by the opinions when viewed collectively along with the examinations.  It also is fully informed by the examinations for all issues other than hepatitis C.  The examinations and opinions as a whole, in sum, are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  No inadequacy has been alleged by the Veteran or his representative.  

In conclusion, the Board finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There additionally has been at least substantial compliance with the Board's October 2010 and January 2014 remands concerning hepatitis C, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue(s) on appeal finally must be explained, and the submission of outstanding pertinent evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To start the July 2007 hearing, the DRO identified hepatitis C as an issue on appeal.  The Veteran then was asked questions by his representative and the undersigned about his risk factors during and after service, his diagnosis and symptoms, and where he receives treatment.  While the DRO did not specifically explain service connection, that relating a current hepatitis C diagnosis with service forms the crux of such a claim was clear from the questions asked.  The DRO also did not suggest the submission of outstanding pertinent evidence.  However, it is reiterated that the Board subsequently sought additional development on multiple occasions.

II.  The Merits

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran is a lay person because there is no indication he has a medical background.  His reports about his service as well as about his current symptoms and their effects are competent because they were or are personally experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed based on interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran's demeanor at the July 2007 hearing was not observed by the undersigned.  He clearly is interested, as the grant of service connection or a higher initial rating equates to potential monetary gain.  Yet no bias, implausibility, malingering, or bad character is found.  Some inconsistency exists, but only as discussed below.  The Veteran's reports, in sum, are credible as well as competent unless indicated otherwise below.

A.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence of an injury or disease or the aggravation of a preexisting injury or disease during service, and a nexus between the current disability and that injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it is established to have been incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service without an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists when a veteran served 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

The Veteran filed his service connection claim for hepatitis C in July 2005.  A disability is current if present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  VA treatment records reflect that the Veteran was found to be hepatitis C positive in January 2005.  Whether based on these records or the Veteran's report is unclear, but the November 2010 VA medical examination also identified January 2005 as the date of diagnosis onset.  The December 2014 VA medical examination did on the basis of the records, as the Veteran reported diagnosis in 2004.  Finally, the September 2007 VA medical examination reviewed tests indicating he was positive for hepatitis C in May 2007.  Hepatitis C, in sum, clearly is a current disability for him.

Hepatitis C has not been designated by VA as a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Service connection accordingly cannot be presumed notwithstanding that the Veteran served for over a year, and thus well over 90 days, during a period of war after December 31, 1946, referred to for VA purposes as the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  Service connection also cannot be granted based on chronicity or continuity of symptomatology absent a chronic disease.  However, the onset of the disability as well as the onset and persistence of relevant symptoms still must be taken into account in relation to direct service connection.

Except for any defects noted, a Veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon examination.  38 C.F.R. § 3.304(b).  The Veteran denied jaundice and stomach, liver, or intestinal trouble at his November 1967 entrance examination.  More importantly, no notation of any abnormality relevant to hepatitis C was made then.  The Veteran therefore is presumed to have been sound.  The applicable inquiry thus is whether or not he incurred as opposed to aggravated a relevant injury or disease during service.  A relevant injury with respect to hepatitis C exists during service when a risk factor for it is shown then.  VA has recognized several such risk factors, along with a few key points.

Hepatitis C primarily is transmitted by contact with blood and blood products, with the highest prevalence correlated to repeated and direct percutaneous (through the skin) exposure.  VA Fast Letter 04-13 (June 29, 2004).  The large majority of those with hepatitis C thus contract it by known risk factors such as intravenous (IV)/injection drug use with shared instruments, transfusion before screening of the blood supply began in 1992, and treatment for clotting factor for hemophiliacs before 1987.  Id.  Reuse of needles for tattoos, piercings, and acupuncture also is a potential risk factor.  Id.  Other potential risk factors include intranasal cocaine use involving shared instruments, high risk sexual activity, sharing a toothbrush or razor, and accidental exposure to blood.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998).  However, the chance of transmission via sexual activity is well below comparable rates of transmission for hepatitis B and HIV/AIDS.  VA Fast Letter 04-13 (June 29, 2004).

In chief, the Veteran and his representative contend that his hepatitis C is a result of exposure to blood during service.  He specifically has recounted being splattered with blood from handling wounded soldiers with no protective equipment.  He also has recounted one incident in which a soldier splattered blood on his face, to include in his eyes and mouth, running by him with a cut throat.  In the alternative, the Veteran and his representative contend that his hepatitis C is a result of his recounted high-risk sexual activity to include with prostitutes during service, being hospitalized with a flu-like illness during service, or being immunized with jet injectors during service.  It is reiterated from above that he is competent to recount each of the aforementioned hepatitis C risk factors during service.  He also is credible in doing so.  The Veteran consistently has made his recounts.  They are, for the most part, consistent with the other evidence.  

Service personnel records relate that the Veteran was a parachute rigger and did not receive any combat decorations.  However, it is reiterated that his service included being in the Republic of Vietnam during the Vietnam era.  Wounded soldiers therefore likely were around him to some extent.  Service connection for PTSD indeed was granted in the December 2013 rating decision partially based on a wounded soldier splattered blood on him, as it was confirmed that this soldier died during service from other than hostile action.  Service treatment records also reflect that the Veteran had numerous immunizations.  They show that he experienced a multiple day episode of vomiting, diarrhea, chills, and cough in January 1969, although hospitalization was not mentioned.  Lastly, they reveal that he had urethral discharge in July 1968 and February 1969.  A "smear for G.C." was positive on the first occasion, while an illegible test was positive on the second.  

Given the Veteran's competence and credibility to recount his hepatitis C risk factors during service, he clearly incurred a relevant injury during service. He, in contrast, did not clearly incur a relevant disease during service. A relevant disease with respect to hepatitis C exists during service when it is diagnosed or otherwise shown then. Service treatment records are silent for a diagnosis of hepatitis C or any other liver problem. They reflect that no abnormalities relevant to hepatitis C were found upon examination of the Veteran in April 1969. He reported having had a venereal disease, in light of the aforementioned, but again denied jaundice and stomach, liver, or intestinal trouble at his August 1969 separation examination. No relevant abnormalities were found. It is notable that the Veteran has not reported any relevant symptoms that onset during service and have persisted ever since.  

The Veteran, in addition to the aforementioned, has additional hepatitis C risk factors during and after service.  High risk sexual activity after service has been reported by him often.  VA treatment records also document his report of using cocaine, LSD, and marijuana in the past but currently only marijuana in August 1984.  In January 2005, he reported being a heavy IV drug user from 1968-1974, quitting IV drugs in December 1974, and quitting cocaine and heroin in 1979.  He further indicated having back surgery in 1985 and gastric surgery in 1993.  In March 2006, he stated that he quit using street drugs, to include LSD, cocaine, IV heroin, and marijuana, in the 1970's.  The Veteran testified at the July 2007 hearing that he experimented with IV drugs after service but was not a regular user.  In response to a question on whether he ever snorted cocaine through his nose, he said "a little, none to speak of."  

At the September 2007 VA medical examination, he acknowledged IV drug use and intranasal cocaine use following service.  He also acknowledged having an ear piercing.  Foot surgery in the early 1970's, back surgery in the late 1970's, and gastric surgery in the late 1980's were acknowledged by the Veteran at the November 2010 VA medical examination.  He further indicated that the gastric surgery involved blood or blood product transfusion.  Lastly, he reported intranasal cocaine and IV drug use after service.  He denied repeated body piercings.  A May 2011 VA treatment records contains the Veteran's recount of using IV drugs during service.  He clarified in a December 2013 statement that he used IV drugs only a few times during service and never had a heroin addiction.  At the December 2014 VA medical examination, the Veteran reported using IV drugs during service only two to three times and intranasal cocaine after service in the late 1970's.  He denied blood transfusion prior to 1992.  He finally noted being stabbed prior to service when questioned about a scar on his abdomen.

The Veteran is competent in recounting the aforementioned, as explained above.  He also is credible in doing so with two exceptions.  While there is no inconsistency with respect to his hepatitis C risk factors of engaging in high-risk sexual activity and getting an ear piercing after service, there is inconsistency concerning whether his surgeries included one involving a transfusion prior to 1992 and his drug use during and after service.  Service treatment records are silent with respect to drug use during service.  The post-service evidence also is silent in this regard, other than the Veteran's reports.  It further is silent, other than these reports, regarding when his surgery involving a transfusion occurred.  Yet this is of no consequence.  Lay evidence cannot be discounted merely because there is no contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Notwithstanding this, the Veteran's credibility concerning whether his surgery which involved a transfusion took place prior to 1992 is mostly intact.  He has reported once that this surgery, specifically gastric surgery, was the year thereafter in 1993.  This corresponds with his report of not receiving any transfusions through then.  These reports outweigh the singular conflicting report that the surgery was in the late 1980's (which is only a few years off the 1993 report).  This hepatitis C risk factor, in sum, is not persuasive.  The Veteran's credibility concerning his drug use during and after service is lacking.  He inconsistently has reported the extent both during and after service as infrequent and as heavy.  The argument advanced by his representative in a December 2013 letter that his use should not be considered regular thus fails, as it is impossible to discern which reports are accurate.  All that can be said with certainty is that he used drugs.  Whether or not the drug use was minor or major during service, in any event, makes no difference.  

Indeed, service connection for hepatitis C cannot be granted even if attributable to drug use during service.  A disability incurred or aggravated during service as a result of the Veteran's own willful misconduct is not service-connectable.  38 C.F.R. § 3.301(c)(2).  Willful misconduct is an act involving conscious, deliberate, or intentional wrongdoing with knowledge of or wanton and reckless disregard for the probable consequences.  38 C.F.R. § 3.1(n).  Isolated and infrequent drug use is not willful misconduct, but progressive and frequent use to the point of addiction is willful misconduct.  38 C.F.R. § 3.301(c)(3).  Whether or not the Veteran's drug use during service constituted willful misconduct cannot be determined since the extent of his use then is an unknown.  Yet even if it did not constitute willful misconduct, a disability resulting from an injury or disease incurred or aggravated during service as a result of drugs use is not service-connectable.  38 C.F.R. § 3.301(d).  

A lay person sometimes can confirm nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there is a nexus between the Veteran's hepatitis C and any of his hepatitis C risk factors during service other than drug use falls outside the province of a lay person.  It rather is a medical question for several reasons.  They include the number of identified risk factors and that they were both during and after service.  All remain possibilities here, as hepatitis C often first is detected many years after transmission.  VA Training Letter 98-110.  The reasons also include that the risk factor responsible for transmission cannot be pinpointed in a significant percentage of cases.  VA Fast Letter 04-13.  Only those with a medical background are competent to answer medical questions.  Jones v. West, 12 Vet. App. 460 (1999).  As the Veteran does not have such a background, he is not competent when it comes to nexus.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The only competent evidence concerning nexus, in sum, is medical evidence.  While there are no private medical opinions, several VA medical opinions exist.  It was opined as part of the September 2007 VA medical examination that whether the Veteran acquired hepatitis C through risky sexual behavior during service, blood being splattered on his face during service, or intranasal cocaine and IV drug use after service cannot be resolved without speculation.  As noted by the Board in its July 2011 decision, this opinion essentially conveys the possibility that the Veteran's hepatitis C is related to his service.  It also conveys the possibility that it is not.  In other words, it is inconclusive and thus insufficient for service connection.  Bostain v. West, 11 Vet. App. 124 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoliel v. Brown, 8 Vet. App. 459 (1996); Obert v. Brown, 5 Vet. App. 30 (1993).  The standard, after accounting for the benefit of the doubt, indeed is more likely than not.

For an opinion such as the aforementioned to carry persuasive value, its basis further must be set forth or otherwise apparent.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  It is not clear why a more definitive opinion could not be provided here.  The opinion, in sum, is not helpful in determining whether a nexus exists between the Veteran's hepatitis C and his service.  As part of the November 2010 VA medical examination, another opinion was rendered by a nurse practitioner.  It particularly was opined that the aforementioned nexus is less likely than not.  The explanation was that the Veteran had only one risk factor, blood being splattered on his face once, during service but multiple risk factors after service.  While the Board relied on this opinion in its July 2011 decision, the Court vacated this denial because it ignores his contention of multiple exposures to blood during service instead of just one and his engagement in high-risk sexual activity before and after service.  It thus is, at best, of only marginal persuasiveness.  

A physician, whose specialty was identified as gastroenterology, with the VHA opined in June 2013 that the Veteran's hepatitis C is less likely than not related to his service. The explanation was that the transmission rate is low for intimate partners, even those that are married, and for medical personnel with needle stick exposure. This rate was characterized as extremely low for transfusion. However, it was characterized as markedly higher for IV drug users. Thus, this was deemed the most likely cause of the Veteran's hepatitis C. No mention was made of the Veteran's flu-like illness or multiple exposures to blood during service. It is notable that he was not a medical professional stuck by a needle but rather was splattered with blood, to include his face and in his mouth and eyes on one occasion, then. Clarification was obtained by the Board for these reasons in August 2013.  

The opinion did not change at that time.  However, the physician attached an Internet article from VA which in turn cites medical articles.  The physician noted that these articles found a transmission rate of .3 to 7 percent for those with occupational exposure to blood via needle sticks or sharps versus a rate of 10 to 20 percent per year of drug use.  The most likely cause of the Veteran's hepatitis C accordingly was deemed his drug use.  Although not noted by the physician, the Internet article states that this cause has been the principal transmission mode since the 1970's.  It indeed accounts for approximately 60 percent of cases, while other known modes of transmission account for 20 to 30 percent of cases, and the mode cannot be determined in about 10 percent of cases.  The article additionally states that transmission via sexual activity is believed to be inefficient, while transmission via intranasal cocaine use and body piercing is inconclusive but believed to be possible if adequate sterilization procedures were not followed.

While not set forth in the August 2013 clarification, that the Veteran's blood exposures during service differ from occupational exposure to blood via needle sticks or sharps is noteworthy.  He indeed was splattered with blood, to include once on his face and in his eyes and mouth.  This could mean, though not necessarily, that foreign blood was introduced into his body.  Occupational exposure to blood via needle sticks or sharps means precisely that.  The Veteran's blood exposures likely mostly or not wholly were to a lesser extent, in other words.  Yet, they seemingly are similar enough for comparison per the clarification.  This clarification again failed to mention the Veteran's flu-like illness despite a specific request to do so.  As such, another opinion was obtained by the Board from a VHA physician specializing in hepatology in September 2013.  

This physician, like the previous physician, opined that the Veteran's hepatitis C is less likely than not related to his service.  A relationship nevertheless was deemed possible.  The explanation was that his IV drug use was after service, and that this carries the highest risk of transmission of all his risk factors.  Indeed, the risk of transmission via blood exposures during service as well as via high-risk sexual activity was deemed small though not insignificant at under 10 percent.  The physician attached three abstracts of medical articles in support of the opinion.  In the first, a study finding the rate of hepatitis C to be 57.5 percent among those who had used injectable drugs was discussed.  The virus also notably was found in the nasal secretions of intranasal drug users.  In the second, the study performed found 48.4 percent of persons between 20 and 59 who reported a history of injection drug use had hepatitis C.  This risk factor was the strongest, though having 20 or more lifetime sexual partners and having a blood transfusion before 1992 also were significant risk factors.  

In the third abstract, the rate of transmission among monogamous heterosexual couples was 4 percent, or .07 percent per year.  This risk factor therefore was characterized as extremely low, and it was noted that there was no association with specific sexual practices.  Following the September 2013 opinion, the Veteran's risk factor of being immunized with jet injectors during service was raised for the first time.  The Board therefore sought yet another opinion in its January 2014 remand.  As part of the December 2014 VA medical examination, a physician opined that the Veteran's hepatitis C is less likely than not related to his service.  The explanation was that the risk of transmission from IV drug use and intranasal cocaine use is much higher than the risk from high-risk sexual activity, blood exposure, or receipt of jetgun immunizations.  Those reports from the Veteran conveying that his IV drug use and intranasal cocaine use was after service were highlighted.  His report that he may have had flu symptoms once finally was set forth, though not discussed in the explanation.

Medical opinions are assessed based on the qualifications and expertise of the individual rendering the opinion, the scope of the assessment, whether or not pertinent evidence was reviewed, the accuracy of the factual premises underlying the opinion, the rationale provided for it, and the degree of certainty in it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The individuals who rendered the aforementioned opinions beginning with that in June 2013 all have a medical background.  Most, particularly the VHA physicians, have specialized backgrounds related to hepatitis C.  Each opinion is founded upon consideration of the information contained in the claims file, whether solely from review thereof (VHA opinions) or from interview of the Veteran as well (opinion from the VA medical examination).  

Each of the aforementioned opinions beginning with that in June 2013 was supported by a rationale, or explanation, of varying detail.  They collectively address all of the Veteran's risk factors save one, though some individually have been deemed in the past to be flawed for not doing so.  As such, this flaw is not fatal.  Neither is the failure to address the risk factor of the Veteran's flu-like illness during service.  Having such an illness has not been recognized as a risk factor for hepatitis C.  To the extent it may be viewed as the first manifestation of hepatitis C, the Veteran's failure to report any relevant symptoms that onset during service and have persisted ever since bears repeating.  Almost all of the factual premises underlying the aforementioned opinions, which were patent from the rationales supplied, are accurate.  Weighing of the significance of the Veteran's risk factors, for example, was in agreement with the medical literature provided.  It universally related that drug use was his highest risk factor for transmission.  

Although a few of the opinions beginning with that in June 2013 did not acknowledge the Veteran's reports of drug use during service, instead focusing entirely on his reports of such after service, this flaw is not fatal.  That service connection cannot be awarded for hepatitis C due to drug use during service indeed is reiterated.  Finally, each of the aforementioned opinions was expressed with unequivocal language.  The September 2013 VHA opinion used the word possibility, which is what the unpersuasive opinion from the September 2007 VA medical examination conveyed.  However, the usage essentially was a recognition that confidence in the opinion is somewhat less than 100 percent but still more than 50 percent.  That is acceptable given the standard for service connection after accounting for the benefit of the doubt.

Of particular import is that each opinion that has been rendered, including all beginning with that in June 2013, is that the Veteran's hepatitis C is less likely than not related to his service and thus his risk factors during service.  In other words, all involved medical professionals have been in unanimous agreement.  The flaws in their opinions are unfortunate, but it is reiterated that none are so significant as to require additional development.  Remands that burden VA without benefitting the Veteran indeed are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  That obtaining yet another medical opinion, which would substantially burden VA, very likely would result in the same outcome is extrapolated from the unanimous agreement already shown.  In sum, strict compliance with all prior Board directives concerning development for a medical opinion has not been achieved.  Yet, it is reiterated that only substantial compliance, which has been achieved, is required.  Dyment, 13 Vet. App. at 141, aff'd, Dyment, 287 F.3d at 1377; Stegall, 11 Vet. App. at 268.

In conclusion, the Board finds that service connection for hepatitis C cannot be presumed.  The Board further finds that it has not been established under a direct theory of entitlement.  These findings are based on the preponderance of the evidence.  Evidence against service connection, chiefly the medical opinions beginning with that in June 2013 coupled with well-recognized medical principles concerning hepatitis C, is particularly persuasive in this regard.  As the evidence against service connection is not in approximate balance with the evidence for service connection, there is no benefit of the doubt to afford to the Veteran.  His claim as it pertains to hepatitis C is denied.

B.  Higher Initial Ratings

1.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved to the benefit of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

a.  PTSD

38 C.F.R. § 4.130 concerns mental disorders.  PTSD is the subject of Diagnostic Code 9411 thereunder.  It, like all other mental disorders other than eating disorders, is rated using the General Rating Formula for Mental Disorders (General Rating Formula).  A 30 percent rating is assigned thereunder for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Symptoms of such impairment include depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, including a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; short- and long-term memory impairment (retention of only highly learned material, forgetting to complete tasks); impaired judgment and abstract thinking; disturbances of motivation and mood; and difficulty establishing/maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood.  Symptoms of such impairment include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment.  Symptoms at this level of impairment include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  The symptoms in the General Rating Formula are not an exhaustive list, but rather are examples of the type and degree of symptoms that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a particular rating.  Id.; 38 C.F.R. § 4.21.

All manifested symptoms attributable to the service-connected mental disorder instead must be considered.  38 C.F.R. § 4.126.  If these manifested symptoms, whether listed or not listed but of similar severity, frequency, and duration to those listed, are productive of the occupational and social impairment specified, then the corresponding rating is to be assigned.  Mauerhan, 16 Vet. App. at 436; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Consideration of all manifested symptoms means that the level of impairment found by an examiner, though important, is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  This includes by Global Assessment of Functioning (GAF) score or otherwise.  The GAF scale is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  

GAF scores ranging from 61 to 70 are indicative of mild symptoms (depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (occasional truancy or theft in the household) notwithstanding generally functioning pretty well and having some meaningful relationships.  Scores from 51 to 60 are indicative of moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Scores ranging from 41 to 50 are indicative of serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  Lower scores are indicative of the most serious symptoms and impairment.

Based on the evidence, the Board finds that a higher initial rating is not warranted for the Veteran's service-connected PTSD.  The 30 percent rating currently assigned therefore is continued as more nearly approximated.  In other words, the Veteran is recognized as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functions satisfactorily, due to his symptoms.  Yet, these symptoms did not cause occupational and social impairment with reduced reliability and productivity, the criteria for even the next highest initial rating of 50 percent.  VA treatment records document that they include sleep problems, flashbacks, intrusive thoughts, mood and motivation disturbances, poor appetite, worry, anxiety, irritability, poor anger control, low emotional intimacy, feeling guarded and detached from others, low self-esteem, trouble concentrating, hyperarousal, hypervigilance, and an exaggerated startle response.  

The Veteran's symptoms, per the December 2013 VA medical examination, additionally include efforts to avoid anything associated with his stressors, suspiciousness, restricted range of affect, panic attacks that occur weekly or less often, and difficulty in establishing and maintaining effective work and social relationships.  When assessed, VA treatment records show that he has been casually dressed and well groomed.  He further has been fully oriented, pleasant, friendly, cooperative, and calm.  His eye contact was appropriate.  His mood generally has been dysphoric, euthymic, or mixed with features of both.  It was irritable once.  Worry further sometimes is patent.  The Veteran's affect has been characterized as anxious restricted once, but otherwise was congruent, good, or full.  He has been talkative with normal speech except on one occasion where it was pressured.  

With respect to behavior and thinking, the Veteran has not displayed any problems.  His memory has been found to be intact and adequate.  Characterizations of his insight have ranged from limited to normal, while those for his judgment have ranged from fair to normal.  According to VA treatment records as well as the aforementioned VA medical examination, the Veteran worked full-time in the same manufacturing job for decades before retiring in or around July 2014.  He reported in these records having better control of his temper at work prior thereto as a result of his treatment, and he additionally reported his coworkers noticed the change as well.  He indeed described the frequency of his verbal outbursts at work as rare by May 2013.  In fact, only two incident in June 2011 and October 2012 have been reported by him.  The Veteran further reported a decrease in some of his other symptoms as a result of treatment.  He finally removed the guns he kept in his closets, though they ultimately were put back due to a conflict outside his home.

Numerous relationships have been identified in the Veteran's VA treatment records as well as the aforementioned VA medical examination.  He is very close with his mother, and has indicated that she is the only person with whom he feels safe sharing his feelings.  He and his father no longer spoke per the examination, but the records convey that their fluctuating yet overall strained history is completely or largely the result of his father's dementia and associated psychoses.  The Veteran never married, but he has been in a long term romantic relationship.  He has a daughter, son, and several grandchildren, all of whom he is on generally good terms with except his son.  This has been attributed to the son's irresponsibility and drug use.  Many extended family members, such as aunts and cousins, have been reported to have passed away recently.  Contact with a sister, several step siblings, an uncle, and a niece also was reported.  The Veteran finally reported having friends and liking motorcycling.  He was in a pamphlet and video about recovery in 2013, attended a Vietnam reunion in 2014, and attended the Kentucky derby in 2016.

In sum, the Veteran has been functioning at a fairly high level notwithstanding his symptoms.  He kept his longstanding full-time job until he chose to retire.  His conflicts there became rarer with treatment, and indeed only two were reported.  The Veteran's interactions with several family members have been mostly positive.  To the extent they are negative, it is for reasons other than his symptoms.  He has friends and hobbies, and he gets out to participate in activities.  It follows from the aforementioned that his symptoms have been productive of a level of occupational and social impairment somewhat less substantial than the reduced reliability and productivity for a 50 percent initial rating.  While it is not dispositive, it is notable that the Veteran has manifested only two (disturbances of motivation and mood and some difficulty in establishing and maintaining effective work and social relationships) of the nine symptoms listed to justify such a rating.  This supports the finding that continuance of the currently assigned 30 percent initial rating is more appropriate than the assignment of even the next highest initial rating.

A March 2011 VA treatment record contains a GAF score of 55.  The Veteran's GAF score range for the past year was noted to be 51 to 59.  A May 2013 VA treatment record includes a score of 70, and the December 2013 VA medical examination assigned a score of 68.  These scores signify mostly mild but a few moderate symptoms resulting in mostly just some but a bit of moderate impairment in occupational and functioning (school functioning is irrelevant here, as the Veteran has not been in school).  It follows that they correspond fairly well with the currently assigned 30 percent initial rating.  Of final note is that the examination included a determination that the Veteran's symptoms are productive of a level of occupational and social impairment equivalent to only a 10 percent initial rating.  Like above, neither the GAF scores nor this determination is dispositive.  Yet they provide additional support for the finding that continuance of the aforementioned initial rating is more appropriate than the assignment of a higher initial rating.  

As the symptoms the Veteran has and does not have, his assigned GAF scores, and the examination determination made with respect to his level of occupational and social impairment all are in agreement in supporting this finding, they are persuasive.  Consideration has been given to the benefit of the doubt and reasonable doubt in making this finding.  Yet, the preponderance of the evidence is against a higher initial rating for the Veteran's service-connected PTSD.  There accordingly is no doubt to afford him the benefit of or resolve in his favor.  Consideration further has been given to a staged initial rating.  None is warranted because each of the aforementioned findings applies to the entire period on appeal.  The Veteran's claim, in conclusion, is denied as it pertains to PTSD.

b.  DM and Erectile Dysfunction

38 C.F.R. § 4.119 concerns disorders of the endocrine system.  DM is the subject of Diagnostic Code 7913 thereunder.  It establishes a 20 percent rating when this condition requires insulin or an oral hypoglycemic agent plus a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  When insulin, a restricted diet, and regulation of activities are required and there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately, a 60 percent rating is merited.  

The maximum 100 percent rating is reserved for when more than one daily injection of insulin, a restricted diet, and regulation of activities are required and there are episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  Diagnostic Code 7913; Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Per Note (1) to Diagnostic Code 7913, compensable complications of the condition are to be rated separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  

In light of the evidence, the Board finds that a higher initial rating is not warranted for the Veteran's service-connected DM.  An initial rating higher than 10 percent specifically is not warranted for the period through March 17, 2013, or for the period beginning June 1, 2016, because the criteria for even the next higher rating of 20 percent were not or have not been met.  For the period from March 18, 2013, to May 31, 2016, an initial rating higher than 20 percent similarly is not warranted because the criteria for even the next higher rating of 40 percent were not met.  It is undisputed that the Veteran requires a restricted diet.  VA treatment records indeed contain references to controlling his DM with diet, and the March 2015 VA medical examination for DM shows that his condition is managed with diet.  However, at no point has insulin even been mentioned in the VA treatment records.  The examination also is silent in this regard.  

A March 18, 2013, VA treatment record documented that an oral hypoglycemic agent, Metformin, was prescribed to assist in regulating the Veteran's DM.  A December 2013 VA treatment record concerning his pharmacy prescriptions indicates that Metformin was discontinued.  Its use was not mentioned at the aforementioned VA medical examination.  Finally, VA treatment records do not convey that the Veteran ever has needed to regulate his activities on account of his condition.  The examination shows that he does not need to do so.  Control via diet alone, in sum, occurred during the period through March 17, 2013, and the period beginning June 1, 2016.  The criteria for the currently assigned 10 percent initial rating thus were more nearly approximated during this former period and are more nearly approximated during this latter period.  

With respect to the period from March 18, 2013, to May 31, 2016, control was achieved via diet and an oral hypoglycemic agent.  The criteria for the currently assigned 20 percent initial rating accordingly were more nearly approximated.  Although the Veteran used an oral hypoglycemic agent only during the initial months of the aforementioned period, VA did not reduce his initial rating until the first day of the month following the aforementioned VA medical examination.  This likely is because VA was unaware of his discontinuance of the oral hypoglycemic agent until then.  VA has constructive notice of its own treatment records, however.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Nothing prevented an earlier review of VA treatment records here.  The Veteran is not at fault for receiving the benefit of a higher initial rating than warranted for much of the aforementioned period.  

The Veteran's initial rating during the aforementioned period could not be retroactively reduced.  Indeed, there are procedural and substantive requirements for reducing ratings.  The procedural requirements (found in 38 C.F.R. § 3.105) do not apply where a reduced rating would not result in a decrease or discontinuance of compensation payments.  VAOPGCPREC 71-91 (Nov. 1991) (noting that the purpose of one requirement is to allow adjustment time); VAOPGCPREC 29- 97 (Aug. 1997).  There was no decrease in compensation payments here.  Prior to the May 2016 rating decision, the Veteran compensation payments were at the rate of 50 percent for all his service-connected disabilities combined.  38 C.F.R. § 4.25.  He was paid at this rate on or about May 1, 2016, in other words.  He was paid at the rate of 70 percent on or about June 1, 2016, due the grant of service connection and assignment of an initial rating for peripheral neuropathy of each extremity along with the reduction.  His compensation payments, in sum, increased notwithstanding this reduction.

As such, the procedural requirements for reductions do not apply.  That the Veteran's combined rating went from 80 percent effective March 25, 2015, due to the aforementioned grants and decreased to 70 percent effective June 1, 2016, due to the reduction is acknowledged.  However, this is because the grants were made retroactively.  The Veteran thus received back pay, likely a lump sum, at some point for them.  Regarding substantive requirements for the reduction, the 20 percent rating was in place for less than five years so there must have been improvement.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c); Greyzck v. West, 12 Vet. App. 288 (1999).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  It is shown here, as the Veteran required Metformin to manage his DM which then changed to where he did not require it.  His ability to function therefore changed in that he no longer had to take medication.

The Veteran's representative argued in a January 2017 letter that a separate initial rating should be granted for erectile dysfunction as associated with DM.  As correctly pointed out therein, the aforementioned VA medical examination included a finding that this condition was at least as likely as not due to DM.  Another March 2015 VA medical examination, relating to the male reproductive system, similarly included a finding that the etiology of this condition was DM.  It also noted that the Veteran was diagnosed with it in 2005.  VA treatment records confirm that he has had erectile dysfunction or male erectile disorder since at least April 2007.  They further confirm that he was "not diabetic" as of July 2007.  DM indeed was not diagnosed until January 2012.  This strongly suggests that the findings that the Veteran's DM caused his erectile dysfunction are erroneous.  Their persuasiveness, as such, is questionable.

Even assuming that the Veteran's DM did cause his erectile dysfunction, a separate initial rating is not warranted.  Such ratings are assigned only when the complication of DM is compensable.  There is no Diagnostic Code for erectile dysfunction.  An analogous Diagnostic Code therefore must be utilized to determine if it is compensable.  38 C.F.R. § 4.20.  38 C.F.R. § 4.115b addresses disabilities of the genitourinary system.  Diagnostic Code 7522 thereunder, which is for penis deformity with loss of erectile power, is most analogous to erectile dysfunction.  It calls for a 20 percent rating.  While the Veteran's loss of erectile power is undisputed, VA treatment records do not reference any penis deformity.  His penis was normal at the aforementioned male reproductive system examination.  A noncompensable rating is assigned when the criteria for a compensable rating are not met.  38 C.F.R. § 4.31.  Since this is the situation here, the Veteran's erectile dysfunction would be considered part of the diabetic process.

Consideration has been given to the benefit of the doubt and reasonable doubt in making each of the preceding findings.  Yet, the preponderance of the evidence is against a higher initial rating for the Veteran's service-connected DM for the period through March 17, 2013, for the period from March 18, 2013, to May 31, 2016, and for the period beginning June 1, 2016.  It also is against a separate initial rating for erectile dysfunction as associated with his DM.  There accordingly is no doubt to afford him the benefit of or resolve in his favor.  Consideration lastly has been given to a staged initial rating.  The stages already in place have been maintained.  Otherwise, no stage is warranted because each of the aforementioned findings applies to its respective period in its entirety.  The Veteran's claim, in conclusion, is denied as it pertains to DM and erectile dysfunction.

c.  Peripheral Neuropathy

38 C.F.R. § 4.124a addresses neurological disabilities.  Diagnostic Code 8513 thereunder is for paralysis of all radicular groups.  Diagnostic Code 8613 similarly addresses neuritis of all radicular groups, while Diagnostic Code 8713 addresses neuralgia of all radicular groups.  Each of these Diagnostic Code assigns a 20 percent rating for mild incomplete paralysis in the major or the minor extremity.  A 40 percent rating for the major extremity and a 30 percent rating for the minor extremity requires moderate incomplete paralysis.  Severe incomplete paralysis of the major and minor extremities respectively merit 70 percent and 60 percent ratings.  Finally, a maximum rating of 90 percent for the major extremity and of 80 percent respectively for the minor extremity is reserved for complete paralysis.  

Diagnostic Code 8520 concerns paralysis of the sciatic nerve.  The subject of Diagnostic Code 8620 similarly is neuritis of the sciatic nerve, while the subject of Diagnostic Code 8720 is neuralgia of the sciatic nerve.  Each of these Diagnostic Codes assigns a 10 percent rating for mild incomplete paralysis.  Moderate incomplete paralysis is assigned a 20 percent rating, while moderately severe incomplete paralysis is assigned a 40 percent rating.  Severe incomplete paralysis with marked muscular atrophy merits a 60 percent rating.  The maximum rating of 80 percent is reserved for complete paralysis where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  

Incomplete paralysis indicates a degree of lost or impaired function substantially less than that for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, opening paragraph for diseases of the peripheral nerves.  Mild, moderate, moderately severe, and severe are not defined in 38 C.F.R. § 4.124a or elsewhere that has any applicability.  However, mild is generally defined as "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id. at 798.  Severe is generally defined as "of a great degree."  Id. at 1140.  When involvement with respect to any nerve is wholly sensory, the rating is limited to the mild or at most the moderate degree.  38 C.F.R. § 4.124a, opening paragraph for diseases of the peripheral nerves.

The maximum rating for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis when the involved nerve is the sciatic nerve and moderate incomplete paralysis for all other nerves.  Id.  Neuralgia, characterized by dull and intermittent pain, is rated as injury of the involved nerve just like neuritis.  38 C.F.R. § 4.124.  The maximum rating is equal to that for moderate incomplete paralysis.  Id.  

Here, the Veteran's service-connected peripheral neuropathy of the right and left upper extremities has been rated pursuant to Diagnostic Code 8513.  His service-connected peripheral neuropathy of the right and left lower extremities has been rated pursuant to Diagnostic Code 8520.  A disability that has its own Diagnostic Code, like the Veteran's service-connected PTSD and service-connected DM, may not be rated under another Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Yet peripheral neuropathy, regardless of the extremity, does not have its own Diagnostic Code.  All potentially applicable Diagnostic Codes thus must be considered.  The Diagnostic Code used indeed is fact dependent, and an explained change generally is permissible.  Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Incomplete and complete paralysis, neuritis, and neuralgia of other nerves of the upper extremities are addressed by Diagnostic Codes 8510 through 8512, 8514 through 8519, 8610 through 8612, 8614 through 8619, 8710 through 8712, and 8714 through 8719.  The same concerning other nerves of the lower extremities are addressed by Diagnostic Codes 8521 through 8530, 8621 through 8630, and 8721 through 8730.  As set forth below, the Veteran's radial, median, ulnar, sciatic, and femoral nerves are affected.  A separate rating for each nerve is prohibited as impermissible pyramiding.  38 C.F.R. § 4.14.  Use of Diagnostic Codes 8513 and 8520, however, is most favorable to the Veteran.  The maximum ratings he can receive pursuant to them indeed are higher than the maximum ratings allowed by all of the aforementioned Diagnostic Codes, to include those for his other affected nerves (8514, 8515, 8516, and 8526).  

At the outset, it is notable that a March 2015 VA medical examination concerning diabetic peripheral neuropathy shows that the Veteran is right-handed.  His right arm thus is his major upper extremity, while his left arm is his minor upper extremity.  38 C.F.R. § 4.69.  Given the evidence, the Board finds that a higher initial rating is not warranted for his service-connected peripheral neuropathy of the right upper extremity associated with DM or for his peripheral neuropathy of the left upper extremity associated with DM.  The same is true regarding his service-connected peripheral neuropathy of the right and left lower extremities associated with DM.  The criteria for even the next highest initial ratings of 40 percent for the major right upper extremity, 30 percent for the minor left upper extremity, and 20 percent for each of the lower extremities indeed have not been met.  

VA treatment records dated during the past several years do not address the Veteran's peripheral neuropathy.  According to the aforementioned VA medical examination, he reported experiencing mild intermittent pain that is usually dull, mild paresthesias and/or dysesthesias, and mild numbness in all of his extremities.  He denied having any constant pain which is excruciating at times.  His strength and reflexes were normal in all extremities, and no muscle atrophy or trophic changes were detected.  His sensation finally was normal with the exception of decreases to light touch in the hands/fingers, ankles/lower legs, and feet/toes and to vibration in the lower extremities.  It was found that the Veteran had mild incomplete paralysis of the right and left radial, median, and ulnar nerves of the upper extremities as well as of the right and left sciatic and femoral nerves of the lower extremities.  

Based on the Veteran's reported symptoms, his peripheral neuropathy in each extremity is more akin to neuralgia than neuritis, whether or not characterized by organic changes.  The maximum rating he can receive for each extremity thus is equivalent to that for moderate incomplete paralysis.  Further, his reported symptoms and abnormal examination findings all are sensory in nature.  As such, his rating for each extremity is limited to at most the moderate degree.  The mild degree, however, is referenced first for wholly sensory involvement.  It thus seemingly is the default absent special or unusual circumstances.  None exist here.  All of the Veteran's reported symptoms were characterized as mild as opposed to moderate.  While his sensation to light touch was decreased in certain portions of each extremity, it never was absent.  The same is true of his sensation to vibration in certain portions of his lower extremities.  

The severity of the Veteran's peripheral neuropathy overall in each extremity lastly was characterized as mild rather than moderate.  These characterizations are persuasive, as they are consistent with the Veteran's reported symptoms and abnormal examination findings.  The criteria for the currently assigned 20 percent initial ratings for peripheral neuropathy of the right and left upper extremities and 10 percent initial ratings for peripheral neuropathy of the right and left lower extremities, in sum, are more nearly approximated.  Consideration has been given to the benefit of the doubt and reasonable doubt in making each of these findings.  However, there is no doubt to afford the Veteran the benefit of or resolve in his favor because they are based on the preponderance of the evidence.  Consideration also has been given to staged initial ratings.  None is warranted because each of the aforementioned findings applies to the entire period on appeal.  The Veteran's claim, in conclusion, is denied as it pertains to peripheral neuropathy.

2.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  First, the disability picture must be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms each disability individually.  It also includes considering any symptoms resulting from the combined effects of multiple disabilities, if raised.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Second, there must be related factors like marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular rating consideration in the first instance.  Id.

The Board finds that none of the Veteran's service-connected disabilities addressed above, PTSD, DM, and peripheral neuropathy of right and left upper as well as lower extremities, is unusual or exceptional.  Separating symptoms of a service-connected disability from those of a nonservice-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  None exists here.  All relevant symptoms therefore have been considered, even though they may be attributable to diagnoses other than the aforementioned.  These symptoms are reasonably contemplated by the schedular rating criteria set forth above.  The initial ratings that have been assigned indeed are based on their severity as it relates to occupational and social impairment (PTSD), management/treatment requirements (DM), and paralysis (peripheral neuropathy of all extremities).  

While DM is a more fully described disability, that some of the Veteran's symptoms may not be listed in the applicable schedular rating criteria for PTSD and peripheral neuropathy does not automatically render them inadequate.  It is reiterated that PTSD symptoms in particular may be listed or unlisted.  The peripheral neuropathy criteria similarly are minimally yet broadly described.  They thus allow for a host of symptoms to be taken into account whether listed or unlisted.  In addition to the Veteran's service-connected disabilities addressed above, he is service-connected for bilateral hearing loss and tinnitus.  Neither he nor his representative has identified any symptoms resulting from the combined effects of his bilateral hearing loss, tinnitus, or both and one or more of his service-connected disabilities addressed above.  None are suggested or shown by the evidence.  The schedular rating criteria, in sum, are adequate on an individual and combined service-connected disability basis.

Referral for consideration of the assignment of an extraschedular rating, in sum, is not warranted.  A detailed discussion of whether the related factors existed accordingly is unnecessary.  However, it is notable that the Veteran never, let alone frequently, has been hospitalized because of his service-connected PTSD, DM, or peripheral neuropathy in one or more extremities.  That some interference with employment is already contemplated by his currently assigned ratings is reiterated.  Yet marked interference, interference beyond that already contemplated by these ratings, does not exist.  Even with all of the aforementioned disabilities, the Veteran was able to continue working at his longstanding job until he decided to retire.  No reference has been made to him missing a substantial amount of time from work because of his disabilities.  Further, no reference has been made to him receiving any sort of accommodations on account of them.

3.  Total Disability Rating Based on Individual Unemployability (TDIU)

When a higher initial rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  In a December 2016 rating decision, a TDIU was denied.  This determination, which involved an assessment of all the Veteran's service-connected disabilities, has not been appealed to date.  Regardless of whether or not an appeal is initiated in the future (there is still time to do so), neither the Veteran nor his representative has argued that he is unable to secure or follow a substantially gainful occupation due only to the service-connected disabilities addressed above.  The evidence also does not suggest or show such.  Consideration of TDIU here therefore is unnecessary.


ORDER

Service connection for hepatitis C is denied.

An initial rating greater than 30 percent for service-connected PTSD is denied.  

A higher initial rating for service-connected DM is denied for the period through March 17, 2013, for the period from March 18, 2013, to May 31, 2016, and for the period beginning June 1, 2016.  The reduction between the middle and latter periods further was proper.

A separate initial rating for erectile dysfunction as associated with DM is denied.  

A higher initial rating greater than 20 percent for service-connected peripheral neuropathy of the right upper extremity associated with DM is denied.  

A higher initial rating greater than 20 percent for service-connected peripheral neuropathy of the left upper extremity associated with DM is denied.

A higher initial rating greater than 10 percent for service-connected peripheral neuropathy of the right lower extremity associated with DM is denied.

A higher initial rating greater than 10 percent for service-connected peripheral neuropathy of the left lower extremity associated with DM is denied.


(CONTINUED ON NEXT PAGE)
REMAND

Note 1 to Diagnostic Code 7522 calls for a determination to be made regarding SMC.  SMC is granted for loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  In the January 2017 letter, the Veteran's representative argued that it should be granted based on the finding from the March 2015 VA medical examinations concerning DM and the male reproductive system that the Veteran's erectile dysfunction is due to his DM.  There is a strong suggestion that these findings are erroneous and of questionable persuasiveness, as discussed above.  Whether they are or are not significantly impacts the determination made concerning SMC.  SMC specifically is merited only if erectile dysfunction is due to or has been aggravated by DM, which is service-connected.  A medical opinion is required to provide clarification in this regard.  The Board indeed is prohibited from rendering such an opinion.  Stefl, 21 Vet. App. at 120; Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, a REMAND is directed for the following:

1.  Arrange for an appropriate VA medical professional to review the claims file, to include this decision and remand, and document such in a report to be placed therein.  The professional then shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is due to or has been aggravated (permanently worsened not from natural progression) by his service-connected DM.  A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided in the report to support this opinion.  

2.  Then adjudicate the Veteran's claim of entitlement to SMC for loss of use of a creative organ.  Issue a rating decision if the determination made is favorable to him.  If it is unfavorable, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


